NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



STATE OF FLORIDA,                          )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D16-2933
                                           )
JARVIS D. DUFF,                            )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 28, 2018.

Appeal from the Circuit Court for
Hillsborough County; William Fuente,
Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Appellant.

Howard L. Dimmig, II, Public Defender,
and Karen M. Kinney, Assistant Public
Defender, Bartow, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, BLACK, and BADALAMENTI, JJ., Concur.